[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a habeas corpus petition by John J. McCarthy against the warden of the Bridgeport Correctional Center. The petitioner claims that he has been denied adequate medical care for his back, and that he has been denied access to the Correctional Center's Law Library, which he says is inadequate in any event. The petitioner also seeks an order that pending completion of his trial in Danbury, he not be moved from the Bridgeport Correctional Center. CT Page 3359
The defendant warden has filed a motion to quash the writ of habeas corpus, and has attached affidavits from two medical doctors who have examined the petitioner and concluded that he is in fact receiving adequate medical care despite his persistent requests for tylenol with codeine, which has been denied.
With respect to the law library and his pending felony case in Danbury, the petitioner has chosen not to utilize the public defender's office, and therefore his complaints about the law library do not state a cause of action in this habeas corpus petition.
The petitioner's request for an order from this court concerning moving him to another facility during the pendency of his Danbury trial does not cite any authority, nor does this court know of any.
Accordingly, the respondent's motion to quash is granted on all three grounds.
So Ordered.
Dated at Bridgeport, Connecticut, this 7 day of April, 1992.
WILLIAM B. LEWIS, JUDGE